United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2925
                                   ___________

Mark B. Price,                      *
                                    *
                Appellant,          * Appeal from the United States
                                    * District Court for the Eastern
    v.                              * District of Missouri.
                                    *
McDonnell Douglas Corporation,      *      [UNPUBLISHED]
                                    *
                Appellee.           *
                               ___________

                             Submitted: June 29, 2000

                                 Filed: July 6, 2000
                                  ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Mark B. Price appeals the adverse grant of summary judgment on his Americans
with Disabilities Act (ADA) claim against his employer, McDonnell Douglas
Corporation (MDC). Having reviewed the record and the parties' briefs, we conclude
the grant of summary judgment to MDC was proper. Price also contends the district
court erroneously failed to address his Missouri Human Rights Act (MHRA) claim.
While Price did move to amend his original complaint to include an MHRA claim, the
motion was dismissed without prejudice and Price failed to refile. Even assuming the
MHRA claim was properly before the district court, MHRA claims are analyzed under
the same standard as ADA claims, see Treanor v. MCI Telecommunications Corp., 200
F.3d 570, 574 (8th Cir. 2000), and "resolution of the [ADA] claim also disposed of the
state claim," Schuler v. Phillips Petroleum Co., 169 F.3d 1171, 1172 (8th Cir. 1999).
We thus affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-